Citation Nr: 0707833	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-07 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, claimed as secondary to a closed head injury in 
service.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a closed head injury.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2000 and 
November 2001 by the Roanoke, Virginia, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The case was 
remanded for additional development in September 2005.

The veteran submitted correspondence in support of his claim 
in July 2006 subsequent to the last supplemental statement of 
the case.  The Board notes, however, that the evidence is 
essentially a reiteration of his prior claims.  Therefore, an 
additional remand for agency of original jurisdiction 
consideration is not required.  But see 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record demonstrates the 
veteran's Parkinson's disease was not manifest during active 
service and did not develop as a result of service, nor is it 
caused or aggravated a service connected disorder.

3.  The veteran's service-connected residuals of a closed 
head injury are manifested by no more than subjective 
complaints of chronic dizziness.

4.  The persuasive evidence of record does not demonstrate 
the veteran is unemployable as a result of his service-
connected disability; his service-connected disability rating 
is 10 percent and there is no probative evidence of any 
unusual circumstances related to this disability.
CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in or aggravated by 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (effective before and after October 10, 2006).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a closed head injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8045, 9304 (2006).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2002, April 2004, and 
September 2005.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
April 2006.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.
Factual Background

Service medical records include only an enlistment 
examination report dated in July 1950, an Airborne training 
examination report dated in September 1950, a dental 
identification report dated in April 1952, and separation 
examination reports dated in July 1953.  These reports are 
negative for complaint, treatment, or diagnosis of a closed 
head injury.  A July 1953 examination report noted normal 
clinical head, neurologic, and psychiatric evaluations.  
Service department reports noted no other records are 
available and that records may have been lost due to fire.  

In statements submitted in support of a claim for entitlement 
to service connection for the residuals of a closed head 
injury the veteran, acquaintances, and family members 
described his good state of health prior to service and his 
having episodes of dizziness after returning home from active 
service.  The veteran and a fellow serviceman provided 
statements describing an incident during the veteran's active 
service in Germany in December 1952 when he sustained trauma 
to the head at a train station.  The Board granted 
entitlement to service connection in a June 2000 decision.

Private medical records show that in May 1989 the veteran 
complained of intermittent vertigo over the previous two 
years.  A May 1989 computed tomography (CT) scan of the head 
was normal.  Magnetic resonance imaging (MRI) scan of the 
head and posterior fossa in July 1993 were normal.  Reports 
dated in July 1993 show the veteran complained of a 10 year 
history of dizziness that had progressively worsened.  An 
examination summary noted abnormal auditory brain (evoked) 
responses (ABR) bilaterally due to significant latency delays 
which were consistent with peripheral pathology or test 
artifact.  There was mild direction change position nystagmus 
with symmetric caloric responses.  

On VA neurology examination in August 1995 the veteran 
reported he bumped his head while getting off a train in 
Germany in 1952.  He stated he had been dazed, but had no 
loss of consciousness.  He reported he had been given a 
diagnosis of concussion at the Frankfort dispensary and 
prescribed bed rest.  He asserted he had experienced chronic 
dizziness since then and reported that he was semi-retired 
and self-employed doing background checks.  An examination 
revealed atypical pathologic chronic balance and dizziness 
problems.  The examiner, Dr. J.J.H., stated, in essence, that 
the veteran's disorder did not fit a classic classification 
based on neurologic causes of chronic dizziness and/or 
balance.  There was no evidence of any localizing findings by 
examination.  It was the examiner's best opinion as to 
etiology that the veteran may have had a post-concussive or 
traumatic vestibulopathy due to the reported head injury in 
1952.  There were no attributes of Meniere's disease or 
benign positional vertigo and no stigmata suggestive of a CP 
angle mass lesion, demyelinating disease, hydrocephalus, or 
normal pressure hydrocephalus.

In an April 1998 statement an Assistant Chief of Neurology, 
of the VA Hospital in Richmond, Virginia, noted the veteran 
was being treated for Parkinson's disease, but that he also 
had dizziness described as a light-headed feeling which dated 
from a head injury in service.  The neurologist stated that 
it was very possible that the veteran sustained a closed head 
injury with resultant vestibular damage (either central or 
peripheral).  It was noted this was supported by a finding of 
an abnormal rotary induced nystagmus on whole body rotation 
during electronystagmogram test.  

In an August 2000 statement provided on his private practice 
letterhead, the same VA neurologist noted the veteran had 
been followed for a number of years with Parkinson's disease 
and that he dated the onset of symptoms following a head 
injury in 1952.  It was noted that since then there had been 
a progressive increase in the amount of Parkinsonian 
symptoms.  It was also noted that because of Parkinsonism and 
the dizziness that had been with him since the head injury he 
was unable to do any type of work at the present time.  There 
was disability not only from the Parkinsonian symptoms of 
slowness of movement, stiffness, and tremor, but also because 
of the dizziness that had persisted.  

In correspondence dated in July 2000 the veteran's family 
practice physician, Dr. R.H.P., noted his documented 
disability from a head injury in 1952 had progressed to the 
point in 1992 that he was unable to work or drive an 
automobile.  It was noted that he had been provided a 
diagnosis of Parkinson's disease in 1995 at a VA Medical 
Center and that "[t]he head injury may have quite likely 
been a trigger to the Parkinson's Disease.  Dizziness and 
disability appear clearly related to his head injury."  It 
was the physician's medical opinion that the veteran was 
totally disabled as a result of a service-related injury.  

VA neurologic disorders examination in October 2000 included 
a diagnosis of Parkinson's disease.  The neurologist, Dr. 
J.J.H., noted the veteran represented an interesting case 
with post-traumatic dizziness ascribed to a mishap leaving a 
train in 1952 and a paternal family history of Parkinson's 
disease.  It was noted, in essence, that it was possible that 
genetics in this case, along with the trauma cited in 1952, 
went hand in hand in understanding the veteran's unfortunate 
predicament with Parkinson's disease.  

In a May 2003 VA medical opinion, the VA assistant chief of 
neurology again summarized the evidence of record and stated 
his belief that there were two separate issues.  The first 
was dizziness which had a temporal relationship to head 
trauma and as likely as not was caused by it.  It was noted 
that head trauma not infrequently resulted in dizziness which 
may be permanent.  The other issue involved a relationship 
between the head trauma and Parkinson's disease and was more 
tenuous.  It was also noted that there was a common 
perception that persons with Parkinson's disease had a higher 
incidence of brain trauma preceding the onset of symptoms 
than the general population, but that the trauma usually 
preceded symptoms by days or at most months.  The veteran's 
Parkinson's disease symptoms were described as beginning some 
40 years after the trauma.  While some long-term periods 
between trauma and movement disorders had been reported, they 
were rare and were associated with evidence of brain injury 
in the appropriate areas on scans such as areas of atrophy or 
old infarction.  The veteran's CT and MRI scans had not shown 
this.  It was also noted that a recent large published study 
had reported no relationship between craniofacial trauma and 
Parkinson's disease.  In conclusion, the neurologist found it 
was at least as likely as not that the veteran had chronic 
dizziness related to the head trauma in 1952, but that his 
Parkinson's disease was not related to that trauma.  

In August 2003, the veteran provided copies of medical 
literature addressing the possible links between head 
injuries and Parkinson's disease.  It was noted that the 
author of a new study stated a link had been found between 
head trauma and the future development of Parkinson's 
disease, but that persons with mild head trauma without loss 
of consciousness did not have any increased risk.  

In correspondence dated in October 2005 the veteran's family 
practice physician, Dr. R.H.P. reiterated his prior medical 
opinion that the veteran was totally disabled as a result of 
a service-related injury.  It was noted that he had been seen 
for a complete physical and remained permanently and totally 
unemployable.  

In statements in support of his claims the veteran asserted 
that his Parkinson's disease was incurred as a result of his 
head trauma during active service.  He also claimed that a 
rating in excess of 10 percent was warranted for his service-
connected residuals of a closed head injury and that he had 
been unemployable as a result of his service-connected 
disabilities since 1992.  It an October 2005 statement his 
spouse also described problems he had as a result of his 
severe dizziness and balance problems and Parkinson's 
disease.  

On VA neurological disorders examination in February 2006 Dr. 
J.J.H., a neurologist, summarized the evidence of record and 
noted that he had previously examined the veteran for these 
disorders.  Physical examination revealed the veteran was 
alert and cooperative with slightly hypophonic speech.  He 
was articulate, able to follow two-step commands, and 
oriented to all spheres except the exact date.  He was 
normocephalic and atraumatic without bruits.  As he sat in 
his chair he had a diminished facial expression that was 
symmetrically maintained with a resting jaw tremor and 
diminished eyelid-blinking frequency.  There was a rest 
tremor in the left hand greater than the right and some 
cogwheel-type rigidity in the upper extremities.  
Neurological examination revealed normal cranial nerves.  
Cerebellar testing was slow, but on target.  There was a 
slight intention tremor.  Motor examination was grossly 
nonfocal.  Sensation was intact to touch, temperature, and 
vibrations.  Reflexes were approaching 2+ above the waist, 
trace to 1+ at the knees, and trace to absent at the ankles.  
Toes were definitely downgoing.  There were no clonus or 
Hoffman's signs.  Transfers were taken slowly and he walked 
with an encumbered arm swing that was slow, careful, and 
cautious.  His toes and heels performance was fair, his 
independent leg standing was a little unsteady, and tandem 
was unsteady.  Romberg testing revealed minimal trunk sway.  
The diagnosis was history of concussive head injury.  It was 
the examiner's opinion that the veteran's chronic dizziness 
was related to his head injury in 1952, but that his 
Parkinson's disease was not likely related to the head trauma 
in 1952.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
veteran's Parkinson's disease was not manifest during active 
service and did not develop as a result of service.  There is 
no evidence of Parkinson's disease for many years after 
service and the May 2003 and February 2006 VA medical 
opinions are persuasive that the veteran's Parkinson's 
disease was not incurred as a result of service.  These 
opinions are shown to have been based upon thorough 
examinations of the veteran and review of the evidence by 
neurologists.  The Board further finds that the opinions of 
these specialized VA examinations as to etiology, including 
from the Assistant Chief of Neurology at the Richmond VA 
Hospital, warrant a higher degree of probative weight than 
the opinions of the veteran's private family practice 
physician.  There is no evidence Dr. R.H.P. has more than a 
general level of medical expertise in matters concerning 
Parkinson's disease nor do the provided opinions as to 
etiology include any specific rationale for those opinions.  
While the veteran may sincerely believe that this disease was 
incurred as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

8045
Brain disease due to trauma:

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more 
under diagnostic code 9304.  This 10 percent rating 
will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated 
with brain trauma.
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006).

930
4
Dementia due to head trauma
Ratin
g

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous 
medication.



10
38 C.F.R. § 4.130, Diagnostic Code (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a closed head injury 
are manifested by no more than subjective complaints of 
chronic dizziness.  Although the veteran has asserted that 
this disorder is more severely disabling, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  VA 
regulation specifically prohibit any higher ratings for 
purely subjective complaints such as dizziness due to brain 
trauma when, as in this case, there is no evidence of multi-
infarct dementia associated with brain trauma.  Therefore, a 
rating in excess of 10 percent for the residuals of a closed 
head injury is not warranted.

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The April 1998, May 2003, 
and February 2006 VA medical opinions are persuasive that the 
veteran's service-connected disability is not a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
preponderance of the evidence is against the veteran's claim.


TDIU Claim

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected disability.  
His service-connected disability rating is 10 percent and 
there is no probative evidence of any unusual circumstances 
related to this disability as to warrant referral for 
extraschedular consideration.  Although there are medical 
statements of record asserting that the veteran is totally 
unemployable as a result of his dizziness and Parkinson's 
disease, the persuasive evidence shows his service-connected 
disability is not so disabling as to render him unemployable.  

While the evidence is clear that the veteran is currently 
unemployable as a result of his dizziness and symptoms of 
Parkinson's disease, there is no probative evidence 
indicating that he is now or was prior to his Parkinson's 
disease having become manifest unemployable because of 
chronic dizziness.  The Board also finds the July 2000 and 
October 2005 opinions of Dr. R.H.P., which indicate that the 
veteran had been unable to work since 1992 because of his 
service injury, are inconsistent with the other medical 
evidence of record.  In fact, in an April 1998 statement 
Dr. V.P.C. noted the veteran's dizziness was described only 
as more of a light-headed feeling.  The Board further finds 
the statements of the veteran and his spouse that he had not 
worked since 1992 to be inconsistent with the contemporaneous 
report as to his retirement and self-employment provided in 
August 1995.  Sufficient evidence to raise doubt as to the 
veracity of that report has not been provided.  

Where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a total rating 
under 4.16(b) and may only refer the claim to the Director of 
Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
As noted above, the Board finds that there is no basis for 
referral of the veteran's case for extraschedular 
consideration.  Therefore, entitlement to TDIU must be 
denied.  The preponderance of the evidence is against the 
veteran's claim.



ORDER

Entitlement to service connection for Parkinson's disease, 
claimed as secondary to a closed head injury in service is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a closed head injury is denied.

Entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


